Citation Nr: 0922451	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected coccidioidomycosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to a compensable rating for service-connected 
coccidioidomycosis.

In May 2009, the Veteran provided testimony before the Board 
at the RO.  A transcript of the hearing is of record.  

During the May 2009 hearing, the Veteran stated that he is 
currently being treated and is taking medication for a bone 
condition that his doctor connected to his service-connected 
coccidioidomycosis.  This issue has not been developed and is 
therefore referred back to the RO.  The RO should contact the 
Veteran or his representative to determine if he wishes to 
pursue a claim for benefits based on this issue.

An October 2008 rating decision denied service connection for 
coronary artery disease and ulcerative colitis, claimed as 
secondary to service-connected coccidioidomycosis.  While the 
Veteran discussed during the hearing the issues of colitis 
and a heart condition in connection with his service-
connected coccidioidomycosis, the Veteran has not submitted a 
notice of disagreement with the activity that entered the 
decisions denying service connection (i.e. the RO).  
38 U.S.C.A. § 7105(b)(1) (West 2002).  The Veteran is again 
advised that if he disagrees with these decisions, he should 
file a notice of disagreement at the RO within the remainder 
of the one year appeal period.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's service-connected coccidioidomycosis is 
asymptomatic and not characterized by chronic pulmonary 
mycosis with symptoms, such as occasional minor hemoptysis or 
productive cough.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
coccidioidomycosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.97, Diagnostic Code 6835 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  
  
At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in May 2008.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice, including Vazquez notice, was 
provided after the initial adjudication of the claims, this 
timing deficiency was cured by the issuance of VCAA notice 
followed by readjudication of the claims in the December 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in April 2004 
and December 2008 to determine the severity of his service-
connected coccidioidomycosis.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6835, a 
noncompensable rating is assigned for coccidioidomycosis with 
healed and inactive mycotic lesions which are asymptomatic.  
A 30 percent rating is warranted with chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  The Veteran will receive a 
50 percent rating if the evidence shows chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 100 percent rating is warranted with 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis. Id. 



Analysis

The Veteran was granted service connection for 
coccidioidomycosis in a February 1959 rating decision with a 
noncompensable rating assigned, effective January 19, 1952.  
A claim for entitlement to a compensable rating for service-
connected coccidioidomycosis was received in February 2004.  
In the July 2004 rating decision here on appeal, entitlement 
to a compensable rating for coccidioidomycosis was denied.  

The Veteran claims that his service-connected 
coccidioidomycosis has worsened.  However, the evidence of 
record does not support his claim for a compensable rating.  

In a March 2004 VA medical center (VAMC) consultation for an 
unrelated issue, the Veteran reported that he liked to take 
daily one-and-a-half mile walks and that he was able to 
ascend and descend the flight of stairs in his home several 
times a day.  

In April 2004, the Veteran received a VA examination in 
connection with his increased rating claim.  He reported that 
he did not take any medications for his lungs, produced no 
phlegm, did not have exacerbations of lung dysfunction, and 
had no history of pneumoconiosis.  He also reported that he 
was able to walk one mile on a nice day.  The examiner stated 
that review of the VA Medical Center (VAMC) radiologic 
records revealed normal lung function.  The Veteran completed 
12 unlabored respirations, there was no neck vein distention, 
the lungs were clear, and there was no cyanosis, clubbing, or 
edema.  The examination report states that a pulmonary 
function test (PFT) could not be done but that there was no 
obstruction noted.  The examiner assessed the Veteran with a 
history of coccidioidomycosis without apparent residuals.  

In December 2008, the Veteran received a second VA 
examination.  He reported that he did not wheeze, produce any 
sputum, or require any mediation for his lungs.  He stated 
that he had not had an incapacitating episode in the past 12 
months and was able to walk one mile at a steady pace.  The 
Veteran completed 12 unlabored respirations, there was no 
neck vein distention, the lungs were clear, and there was no 
organomegaly, cyanosis, clubbing, or edema.  

The 2008 VA examiner stated that the PFTs conducted in 
connection with the VA examination showed normal spirometry 
except for a high force expiratory and inspiratory flow rate.  
After reviewing the case file, VAMC records, and objective 
findings, the examiner diagnosed the Veteran with status post 
coccidioidomycosis without evidence of active or residual 
disease.  

All other VAMC records from the period here on appeal, 
including records from September 2002 to April 2004 and from 
April 2008 to August 2008, were negative for treatment of 
coccidioidomycosis or the diagnosis of any active or residual 
disease.  

The Veteran provided testimony before the Board in May 2009 
during which he described occasional treatment for his lungs.  
He stated that the medication he received for 
coccidioidomycosis in 1980 worked well and that he had not 
had an attack or been hospitalized since being on medication.  
He reported that sometimes he had cough attacks, but that he 
took over-the-counter cough medicine to relieve his symptoms.  
While the Veteran reported having to stop after walking about 
three blocks and having trouble going up the flight of stairs 
in his home, he attributed this problem to knee and bone 
conditions.  

The only medical evidence assessing the severity of the 
Veteran's service-connected coccidioidomycosis during the 
appeal period are the April 2004 and December 2008 VA 
examiner opinions diagnosing the Veteran with status post 
coccidioidomycosis without active or residual disease.  The 
findings of no residual disease are consistent with the 
Veteran's testimony and statements reporting essentially no 
current symptoms.

While the Veteran did report episodes of coughing on the 
2008, examination, these were not reported to be productive.  
The examiner did not attribute this to coccidioidomycosis, 
inasmuch as he concluded that there was no active disease or 
residuals of disease.  The episodes of coughing, therefore, 
could not serve as the basis for granting a compensable 
rating.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
entitlement for a compensable rating for service-connected 
coccidioidomycosis, and therefore, the claim must be denied.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for service-connected 
coccidioidomycosis is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


